                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

MICHAEL DIBENEDETTO,

             Plaintiff,
                                             CASE NO.: 8:20-CV-1066-T-33CPT
vs.

PROWAY CONSTRUCTION
GROUP, LLC, SOUTH SHORE
RECYCLING & CRUSHING, LLC
and ROBERT VOLLMER,

         Defendants.
____________________________/


            NOTICE OF FILING ANSWERS TO COURT’S INTERROGATORIES

       Plaintiff, MICHAEL DIBENEDETTO, by and through the undersigned counsel, hereby

files the attached Answers to Court’s Interrogatories pursuant to this Court’s Scheduling Order

(Doc. 10)

Dated: July 16, 2020                               Respectfully submitted,

                                                   /s/ Kimberly De Arcangelis
                                                   Kimberly De Arcangelis, Esq.
                                                   Bar No.: 025871
                                                   Ryan D. Naso, Esq.
                                                   Bar No.:1010800
                                                   Morgan & Morgan, P.A.
                                                   20 N. Orange Ave., 15th Floor
                                                   Orlando, Florida 32801
                                                   Telephone: (407) 420-1414
                                                   Facsimile: (407) 245-3383
                                                   Email: kimd@forthepeople.com
                                                          rnaso@forthepeople.com
                                                   Attorneys for Plaintiff
                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I presented the foregoing to the Clerk of the Court for filing

and uploading to the CM/ECF system which will send a notice of electronic filing to all counsel

of record, this 16th day of July, 2020.



                                                   /s/ Kimberly De Arcangelis
                                                   Kimberly De Arcangelis, Esq.




                                              2
